—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered August 21, 1998, convicting defendant upon his plea of guilty of the crime of driving while intoxicated and which revoked defendant’s probation and imposed a sentence of imprisonment.
Pursuant to a plea bargain agreement, defendant pleaded guilty to the crime of driving while intoxicated as a felony and further admitted to having violated the conditions of the term of probation that he was serving at the time of his arrest resulting from a previous conviction of the same crime. County Court sentenced defendant to a prison term of 2 to 6 years on the felony conviction and to a concurrent term of one year based upon his violation of the terms of his probation.
Defendant appeals, contending that the prison sentence of 2 to 6 years was harsh and excessive. We disagree. Given defendant’s criminal history, which includes four prior convictions of crimes involving driving while intoxicated, and in view of the lack of any extraordinary circumstances warranting modification in the interest of justice or an abuse of County Court’s discretion, the sentence will not be disturbed (see, People v Hawke, 270 AD2d 646, 647; People v McNeil, 268 AD2d 611, 612; People v Baker, 263 AD2d 771, 771-772).
Mercure, J. P., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.